Exhibit 10.2

JOINDER TO TRANSACTION SUPPORT AGREEMENT

Each of the undersigned hereby acknowledges that it has reviewed the Transaction
Support Agreement (as amended from time to time, the “Agreement”) dated as of
May 17, 2016, by and among (i) Foresight Energy GP LLC, a Delaware limited
liability company (“FEGP”), (ii) Foresight Energy LLC, a Delaware limited
liability company, and Foresight Energy Finance Corporation, a Delaware
corporation (collectively, the “Issuers”), certain subsidiaries of the Issuers,
and Foresight Energy LP, a Delaware limited partnership (“FELP” and together
with the Issuers and their subsidiaries, the “Partnership”) and (iii) each of
the noteholders and financial institutions from time to time party thereto (each
a “Consenting Noteholder” and, collectively, the “Consenting Noteholders”).1

Each of the undersigned hereby agrees to be a Party to the Agreement, to support
the Transaction and consummation thereof, and to negotiate in good faith with
the Partnership and the Consenting Noteholders to consummate the Transaction,
including by negotiating in good faith amendments to the Transaction Support
Agreement, the Transaction Term Sheet, the Definitive Documents and enter into
supplemental documentation, in each case, as necessary and appropriate to
incorporate the modifications set forth in Exhibit A to the First Amendment to
the Transaction Support Agreement, dated as of July 15, 2016.

This joinder agreement shall be governed by the governing law set forth in the
Agreement.

Date:  July 17, 2016

Murray Energy Corp.

 

 By: /s/ Robert D. Murray

 

Robert D. Murray

EVP, COO & CFO

 

Foresight Reserves LP

 

 By: /s/ John Dickinson

 

John Dickinson

Authorized Person

 

 

1

Defined terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

--------------------------------------------------------------------------------

 

Christopher Cline

 

 By: /s/ Christopher Cline

 

Christopher Cline

  

 

Cline Resources and Development Company

 

 By: /s/ John Dickinson

 

John Dickinson

Authorized Person

 

 

 

 